

115 HR 1135 RS: To reauthorize the Historically Black Colleges and Universities Historic Preservation program.
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 391115th CONGRESS2d SessionH. R. 1135[Report No. 115–236]IN THE SENATE OF THE UNITED STATESJune 28, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesApril 25, 2018Reported by Ms. Murkowski, without amendmentAN ACTTo reauthorize the Historically Black Colleges and Universities Historic Preservation program.
	
 1.Historically Black Colleges and Universities Historic Preservation program reauthorizedSection 507(d)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note) is amended by striking the period at the end and inserting and each of fiscal years 2018 through 2024..April 25, 2018Reported without amendment